DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
2.	Applicant’s preliminary amendment filed July 23, 2021, has been entered.  After entry of the preliminary amendment, claims 1-10 are pending in the application; of these, claim 1 is independent.  All of the currently pending claims have been examined in the present Office action.

Claim Objections
3.	Claims 1-10 are objected to because of the following informalities:
In line 9 of claim 1, the recitation “there are two sets roof bolt units” dose not read properly.
In line 2 of claim 2, it appears that “wherein the each roof bolt unit” should read “wherein each roof bolt unit”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
4.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



5.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 8 of claim 1, the recitation of “a spraying system” is indefinite because it is unclear what is meant by this term.  Although applicant’s written specification sets forth “a spraying system 110” (see, e.g., paragraph [0036] in the published application) and reference numeral 110 is schematically included in drawing Fig. 1, there is no description or explanation as to what is meant by the recited “spraying system”.  It cannot be discerned, for example, what is being sprayed and for what purpose.  It further cannot be determined what type of structural apparatus makes up the spraying apparatus.  Accordingly, a person skilled in the relevant art would be unable to determine the metes and bounds of the claim language.
In line 8 of claim 1, the recitation of “a cooling system” is indefinite because it is unclear what is meant by this term.  Although applicant’s written specification sets forth “a cooling system 111” (see, e.g., paragraph [0036] in the published application) and reference numeral 111 is schematically included in drawing Fig. 1, there is no description or explanation as to what is meant by the recited “cooling system”.  It cannot be discerned, for example, what is being cooled and for what purpose.  It further cannot be determined what type of structural apparatus makes up the cooling system.  Accordingly, a person skilled in the relevant art would be unable to determine the metes and bounds of the claim language.
In line 9 of claim 1, the recitation “there are two sets of roof bolt units” is indefinite.  It is not clear how these two sets of roof bolt units relate to the previously-recited “roof-bolter” (e.g., line 3) and/or “top anchor bolt units” (e.g., lines 3-4).  If the “two sets of roof bolt units” are intended to refer to the previously-recited “top anchor bolt units”, then consistent terminology should be used.
In line 10 of claim 1, “the left and right sides of the frame body” lacks proper antecedent basis in the claims.
In line 12 of claim 1, the recitation “with two top anchor bolts” is confusing and indefinite.  Applicant appears to use the term “anchor bolts” in the claim language to mean devices for installing anchor bolts.  The accepted meaning for this term, however, is the bolts or anchor bolts that are being installed by a bolting unit.  Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999).  The term “anchor bolts”, as used in line 12 of claim 1, is indefinite because the specification does not clearly redefine the term.  Note that there are other similarly problematic uses of the term “top anchor bolt” (or “top anchor bolts”) in the claims (see, e.g., claim 3, lines 3, 10, and 16).
In line 2 of claim 3, “the roof bolt unit” is indefinite; it is unclear which of the two sets of previously-recited roof bolt units is being referenced.
Claim 6 recites (in the last two lines) “and the other end of the connecting rod is hinged on the large platform”.  This recitation is identical to language previously recited in lines 5-6 of the claim; accordingly, the intended meaning of the recitation in the last two lines of the claim is not clear (it appears that the recitation in the last two lines should read “and the other end of the leveling oil cylinder is hinged on the large platform”, if this is in accord with applicant’s intended meaning).
In lines 4-5 of claim 9, “the two retractable turning” lacks proper antecedent basis in the claims (it appears that this should read “the two retractable turning plates”).

Claim Rejections - 35 USC § 103
6.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
7.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

8.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

10.	Claims 1, 6, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over He et al., Chinese patent publication No. CN-106194201-A (“He”) in view of Galler et al., U.S. Patent Application Publication No. 2017/0298731 (“Galler”) and Chawner et al., UK patent publication No. GB-2228755-A (“Chawner”).
	He discloses a tunneling and anchoring machine (Fig. 1) for integrating tunneling and anchoring, comprising a tunneling machine and a roof-bolter connected with each other, the roof-bolter comprising top anchor bolt units (top anchor mechanisms B), a side bolt unit (upper anchor mechanism C), and a working platform group (temporary supporting mechanism F), the tunneling machine comprising a frame body (main body A1), a walking part (track walking part A3), a cutting part A2, a revolving body (see e.g., Fig. 3 where the horizontal pivot mechanism can be seen that connects the cutting part A2 to the main body A1), a rear support body (e.g., the surface where the A2 lead line is directed in Fig. 1), a loading mechanism (e.g., the loading ramp and gathering arms, best shown in Fig. 4), a conveyor (being fed by the loading ramp and gathering arms).  He discloses two sets of roof bolt units, which are symmetrically arranged on the left and right sides of the frame body (see the top anchor mechanisms B in Figs. 1 and 3), and are located behind a revolving center of the revolving body (the top anchor mechanisms B are at least partially located behind the center of the horizontal pivot mechanism in their retracted position, as shown in Fig. 5); there is one side bolt unit (i.e., one of the upper anchor mechanisms C), which is movably disposed on the frame body (upper anchor mechanism C is mounted to the moving mechanism D, by which it is moved between the position shown, for example, in Fig. 2 and the position shown in Fig. 5) and is located behind the cutting part (upper anchor mechanism C is located behind the cutting part at least when in the Fig. 5 position); the working platform group (i.e., the temporary supporting mechanism F) is connected with the cutting part, and is located above the cutting part (see, e.g., Figs. 1 and 5).  He does not specifically disclose that each roof bolt unit is provided with two top anchor bolts or that there are two side bolt drillers on the side bolt unit, as recited in claim 1.
In the same field of endeavor, Galler discloses a rock bolt installation unit (Figs. 8-13) for a tunneling machine (Figs. 1-7) and teaches the use of a double drill unit (see the bolting units 9a, 9b in Fig. 8).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Galler, to provide the roof bolt unit and side bolt unit of He as double drill units, in order to accelerate the process of installing roof and sidewall bolts in the He tunneling and anchoring machine.
He also does not specifically disclose an electronic control system, a hydraulic system, a spraying system and a cooling system, as recited in claim 1.
In the same field of endeavor, Chawner discloses a mining machine with roof support apparatus and teaches the use of an electronic control system (Chawner page 16: “A programmable controller is used for automatic control of the machine cutting cycle”), a hydraulic system (Chawner page 9: “The hydraulic system power pack consists of ...”), a spraying system (Chawner page 11: “Additionally, water dust suppression fan sprays are positioned around the auger cutters”), and a cooling system (Chawner page 9: “The hydraulic system power pack consists of a 150kW double ended, water cooled motor ...”).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Chawner, to provide the He machine with an electronic control system, in order to automate machine operation, with a hydraulic system to operate the various hydraulic devices disclosed by He, with a spraying system to suppress dust, and with a cooling system to prevent overheating of motors.
With respect to claim 6, He further discloses a large platform (see top 5; Fig. 22), a connecting rod (e.g., upright f2), and an oil cylinder (folding oil cylinder f4) hinged at one end to the large platform and at its other end to the cutting part A2 (via the bottom plate f1).

11.	Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over He, Galler, and Chawner as applied to claim 1 above, and further in view of Zitko, U.S. Patent No. 3,493,058.
As discussed above, the combination of He, Galler, and Chawner meets all of the limitations of claim 1.  With respect to claim 2, He further discloses a primary retractable sleeve (moving slide rail d2; Fig. 6) that slides back and forth along a guide rail (lower guide plate d5) and the primary retractable sleeve and a secondary retractable sleeve (sliding table d7) are respectively driven by a primary retractable oil cylinder (longitudinal moving oil cylinder d3) and a secondary retractable oil cylinder (sliding table driving member d4) to do retractable motion back and forth (compare the positions of D in Figs. 2 and 5).   Neither He, Galler, nor Chawner, however, disclose a support roller installed on the walking part, as recited in claim 2.
In the same field of endeavor, Zitko discloses a mining machine (Fig. 4) having a roof bolter 10 mounted to the machine frame above a walking part (i.e., an endless track unit) via a pair of guide rails (horizontal rails 72, 74; see Figs. 1-3) for back and forth movement relative to the machine frame.  To facilitate this movement, Zitko teaches the provision of rollers (trolley wheels 108, 110, 116, 118; Fig. 3).
It would have been obvious to a person of ordinary skill in the art at the time the present application was effectively filed, in view of the teaching in Zitko, to provide the He machine with a support roller, in order to facilitate movement of the He primary retractable sleeve.
With respect to claim 3, Galler discloses (Figs. 8-13) a first rotating oil cylinder (swivel motor 23; note that Galler discloses that the swivel motor 23 may alternatively take the form of a hydraulic cylinder; see [0025]) connected to a rotating base (transition element 31); the first rotating oil cylinder is capable of driving the rotating base to rotate (i.e., about the axis 13; Galler [0090]: “... a swivel motor 23 for rotatably moving the first and second bolting units 9a, 9b about the common axis of rotation 13”), a driller mounting base (first and second intermediate elements 35a, 35b) is hinged (see axes 17a, 17b, respectively) to the rotating base (transition element 31); the two top anchor bolts (i.e., the Galler bolting units 9a, 9b) of each roof bolt unit are respectively hinged on the rotating base (again, see axes 17a, 17b) symmetrically through the driller mounting base (i.e., the Galler first and second intermediate elements 35a, 35b); one end of a first oil cylinder swinging back and forth (actuators 15a, 15b) is hinged on the rotating base (i.e., the Galler transition element 31 at the bracket 32) and the other end of the first oil cylinder swinging back and forth is hinged on the driller mounting base (i.e., the Galler first and second intermediate elements 35a, 35b); one end of an oil cylinder swinging from side to side (Galler actuators 19a, 19b) is hinged on the driller mounting base (i.e., the Galler first and second intermediate elements 35a, 35b), and the other end is hinged on the top anchor bolt (i.e., to the Galler holding members 37c, 37d which are mounted to the bolting units 9a, 9b; see [0100]).

Allowable Subject Matter
12.	Claims 4-5 and 7-9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  Hinshaw discloses a roof/side bolting platform mounted on a mining machine boom.  Meier et al. discloses a mining/heading machine having various booms mounted on sliding carriages.

14.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL ALAN GOODWIN whose telephone number is (313)446-6517. The examiner can normally be reached Monday - Friday, 11:00 - 7:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby J. Flynn can be reached on 571 272 9855. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Janine M Kreck/Primary Examiner, Art Unit 3672                                                                                                                                                                                                        

/M.A.G/Examiner, Art Unit 3672                                                                                                                                                                                                        08 April 2022